Both appellant and appellees have requested this Court to transfer this case to the Supreme Court for the reason the amount involved exceeds the jurisdiction of this Court. It clearly does and therefore the appeal is transferred to the Supreme Court.
The record is remanded to the lower Court and appellant is allowed sixty (60) days from the date this judgment becomes final to properly lodge the record in the Supreme Court of this State. If not done within the time allowed, the appeal shall be considered as dismissed.
TALIAFERRO and HAMITER, JJ., concur. *Page 130